TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-18-00105-CV



                                In re J. E. Dunn Construction Company



                          ORIGINAL PROCEEDING FROM COMAL COUNTY


                                 MEMORANDUM OPINION

PER CURIAM

                  The parties to this proceeding have filed a joint motion to abate this mandamus

proceeding for 90 days to allow them time to finalize a settlement agreement reached in the

underlying cause. We grant the motion and abate the mandamus. 1 The parties shall submit either a

joint status report concerning the status of the settlement negotiations or a motion to dismiss on or

before August 22, 2018.



Before Justices Puryear, Pemberton, and Bourland

Abated

Filed: May 24, 2018




         1   See Tex. R. App. P. 42.1(a)(2)(C).